Exhibit 10.98

 

 







Description of Non-Employee Director Compensation Arrangements

In December 2010, the Board of Directors (the “Board”) of Amyris, Inc. (the
“Company”) adopted a non-employee director compensation program (the “Program”)
that took effect on January 1, 2011. In February 2012, October 2013, November
2013 and November 2014, the Leadership Development and Compensation Committee of
the Board (the “LDCC”) determined that it would not recommend to the Board any
changes to such program for 2012, 2013, 2014 or 2015, respectively. In February
2015, due to the commitment required for the role and consistent with similarly
situated companies, the Board approved an increase to the annual cash retainer
payable to the chair of the Audit Committee of the Board (the “Audit Committee”)
from $15,000 to $30,000, effective January 1, 2015. In November 2015, the LDCC
recommended to the Board that it increase the equity component of the Program to
provide for awards at approximately the 50th market percentile. In December
2015, the Board approved an increase to the equity component of the Program,
which had previously consisted of an initial award upon joining the Board of an
option to purchase 20,000 shares of the Company’s common stock (“Common Stock”)
and an annual award of an option to purchase 6,000 shares of Common Stock and
3,000 restricted stock units. Under the amended Program, in each case subject to
final approval by the Board with respect to equity awards:



  •   Each non-employee director receives an annual cash retainer of $40,000, an
initial equity award upon joining the Board of an option to purchase 45,000
shares of Common Stock and 30,000 restricted stock units and an annual equity
award of an option to purchase 26,000 shares of Common Stock and 17,000
restricted stock units. The initial option award vests in equal quarterly
installments over three years from the vesting commencement date, which is a
date set by the Board at the time of grant, the initial restricted stock unit
award vests in equal annual installments over three years from the vesting
commencement date, and the annual option and restricted stock unit awards become
fully vested on the first anniversary of the grant date, in each case subject to
continued service through each vesting date.

  •   The chair of the Audit Committee receives an additional annual cash
retainer of $30,000.

  •   The chair of the LDCC receives an additional annual cash retainer of
$10,000.

  •   The chair of the Nominating and Governance Committee of the Board (the
“NGC”) receives an additional annual cash retainer of $9,000.

  •   Audit Committee, LDCC and NGC members (other than the chair) receive an
additional annual cash retainer of $7,500, $5,000 and $4,500, respectively.

 

In general, all of the retainers described above are paid quarterly in arrears.
In cases where a non-employee director serves for part of the year in a capacity
entitling him or her to a retainer payment, the retainer is prorated to reflect
his or her period of service in that capacity. Non-employee directors are also
eligible for reimbursement of their expenses incurred in attending Board and
committee meetings.

 

